ORDER

PER CURIAM:
Defendant-Appellant Anthony Smith appeals his convictions for attempted robbery in the first degree, § 564.011, RSMo 1986; § 569.020, RSMo Supp.1993, and armed criminal action, § 571.015, RSMo 1986, for which he was sentenced to consecutive terms of fifteen and thirty-five years, respectively. Mr. Smith also appeals the motion court’s denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal. Finding no reversible error, we affirm the convictions and denial of the post-trial motion. Because a published opinion reciting the detailed facts and restating the applicable principles of law would have no precedential value, we affirm by this summary order under Rules 30.25(b) and 84.16. In addition, the parties have been furnished with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rules 30.25(b) and 84.16(b).